Citation Nr: 1818854	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 2007 to March 2013.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran failed to report for a Board hearing scheduled for August 2017.  He has not since requested a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records reflect his complaints of not feeling rested with sleep and loud snoring.  His wife reported that he had episodes of "pause[s] in breathing" while sleeping.  Service treatment records further note a provisional diagnosis of sleep apnea in February 2012.  Moreover, a March 2012 list of the Veteran's chronic problems in his service treatment records includes a notation of sleep apnea.

A medical opinion was obtained in April 2014, at which time the reviewing clinician noted that the Veteran did not in fact have sleep apnea.  This opinion served as the AOJ's basis for denying the claim.  However, there are several problems with the April 2014 opinion.  First, although no diagnosis of sleep apnea was rendered, the reviewing clinician noted that the Veteran was prescribed a CPAP machine.  It is unclear why the Veteran had a CPAP if he did not in fact have sleep apnea.  It is also unclear if the CPAP was used to treat a sleep disorder other than sleep apnea.  

The examiner also did not address the provisional diagnosis of sleep apnea in service or of the inclusion of this condition on his chronic problems list in the service treatment records.  Finally, the reviewing clinician did not remark on the significance of the symptoms the Veteran and his wife reported in service, such as restlessness, loud snoring, and pauses in breathing while sleeping.  Given these problems with the April 2014 medical opinion, a new opinion should be obtained on remand that better analyzes the nature and etiology of the Veteran's claimed sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records relevant to the matter on appeal. 

2.  After associating any outstanding evidence with the claims file, obtain an opinion from an appropriately qualified clinician to determine the nature and etiology of the Veteran's claimed sleep disorder.  The claims file must be made available to the reviewing clinician in conjunction with the opinion request, and the reviewing clinician must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  If physical examination of the Veteran, including a sleep study, is necessary to render the requested opinions, such must be conducted. 

The reviewing clinician should identify all sleep disorders present during the appeal period.  For each sleep disorder identified, the reviewing clinician must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's sleep disorder had its onset in service, or is otherwise related to service?

In formulating the opinion, the reviewing clinician should accept as true the statements of the Veteran and his spouse that the Veteran was a loud snorer in service and that he experienced pauses in breathing while sleeping in service.  

The reviewing clinician should also consider the provisional diagnosis of sleep apnea in the service treatment records together with the inclusion of this condition on his chronic problems list in the service treatment records.  The reviewing clinician should also account for why the Veteran uses a CPAP machine and should identify the specific condition the CPAP machine is used to treat. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






